Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4-6, 11-13, 19-23, 25-26 and 125, drawn to a method of making a benzylisoquinoline alkaloid or a precursor thereof contacting reticuline with a salutaridine synthase within a first medium having a pH of between 6 and 13 to convert the reticuline to salutaridine, contacting salutaridine with a salutaridine reductase within a second medium having a pH of between 5 and 13 to convert the salutaridine to salutaridinol; contacting salutaridinol with a salutaridinol 7-O-acetyltransferase within a third medium having a pH of between 6 and 13 to convert the salutaridinol to salutaridinol 7-O-acetate; and/or contacting salutaridinol-7-O-acetate with a thebaine synthase within a fourth medium having a pH of between 5 and 13 to convert the salutaridinol-7-O-acetate to thebaine; wherein the conversion(s) occur in a genetically-engineered cell.
Group II, claim(s) 1-4, 6, 11-13 and 125, drawn to a method of making a benzylisoquinoline alkaloid or a precursor thereof contacting reticuline with a salutaridine synthase within a first medium having a pH of between 6 and 13 to convert the reticuline to salutaridine, contacting salutaridine with a salutaridine reductase within a second medium having a pH of between 5 and 13 to convert the salutaridine to salutaridinol; contacting salutaridinol with a salutaridinol 7-O-acetyltransferase within a third medium having a pH of between 6 and 13 to convert the salutaridinol to salutaridinol 7-O-acetate; and/or contacting salutaridinol-7-O-acetate with a thebaine synthase within a fourth medium having a pH of between 5 and 13 to convert the salutaridinol-7-O-acetate to thebaine; wherein the conversion(s) occur in vitro outside of a cell including in a cell lysate.
Group III, claim(s) 106, drawn to a vector comprising a nucleotide sequence that is substantially identical to any one of SEQ ID NOS: 58 to 63 or 65.
.

Claims 1, 4, 6, 11-13 and 125 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1, 4, 6, 11-13 and 125.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species benzylisoquinoline alkaloid or precursor:  Applicant is required to elect one species selected from salutaridine, salutaridinol, salutaridinol-7-O-acetate and thebaine.
Species of thebaine synthase:  Applicant is required to elect one species of thebaine synthase selected from SEQ ID NOS: 5-8 and 43-57.

Species of salutaridine reductase:  Applicant is required to elect one species of salutaridine reductase selected from SEQ ID NOS: 4 and 12 or another appropriate Sequence Identifier disclosed in the application.
Species of salutaridine synthase:  Applicant is required to elect one species of salutaridine synthase selected from SEQ ID NOS: 10 and 18.
Species of purine permease:  Applicant is required to elect one species of purine permease selected from SEQ ID NOS: 20, 2, 24, 26, 28, 30, 32, 34, 36, 38, 40, and 42.
Species of cytochrome P450:  Applicant is required to elect one species of cytochrome P450 selected from SEQ ID NOS: 16, 67, 69 and 71.
Species of claim 106:  Applicant is required to elect one species selected from SEQ ID NOS: 58-63 and 65.
Species of claims 1 and 118 regarding an in vitro or in a genetically-engineered cell:  Applicant is required to elect one species recited in claims 1 and 118 selected from a method taking place in vitro and a method taking place in a genetically-engineered cell.  It is noted that claim 122 as presently recited is considered to only read on a method taking place in vitro.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 11-13, 106 and 118.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
et al. (WO 2016/149821 A1) (see IDS).  
Fossati et al., paras. [0013] and [0018], disclose:
[0013] More specifically, in accordance with an aspect of the present invention, there is provided a method of preparing a morphinan alkaloid (MA) metabolite comprising: (a) culturing a host cell under conditions suitable for MA production including a first fermentation at a pH of between about 7.5 and about 10 [i.e. a range falling completely within pH 6-13], said host cell comprising: (i) a first heterologous coding sequence encoding a first enzyme involved in a metabolite pathway that converts (R)-reticuline into the metabolite; (ii) a second heterologous coding sequence encoding a second enzyme involved in a metabolite pathway that converts (R)-reticuline into the metabolite; (iii) a third heterologous coding sequence encoding a third enzyme involved in a metabolite pathway that converts (R)-reticuline into the metabolite; (iv) a fourth heterologous coding sequence encoding a fourth enzyme involved in a metabolite pathway that converts (R)-reticuline into the metabolite; (v) a fifth heterologous coding sequence encoding a fifth enzyme involved in a metabolite pathway that converts (R)-reticuline into the metabolite; (vi) a sixth heterologous coding sequence encoding a sixth enzyme involved in a metabolite pathway that converts (R)-reticuline into the metabolite; and/or (vii) a seventh heterologous coding sequence encoding a seventh enzyme involved in a metabolite pathway that converts (R)-reticuline into the metabolite; (b) adding (R)-reticuline, salutaridine, salutaridinol, thebaine, oripavine, morphinone, neopinone, codeinone, and/or codeine to the cell culture; and (c) recovering the metabolite from the cell culture. 
[0018] In a specific embodiment, step (b) comprises adding (R)-reticuline to the cell culture. In a more specific embodiment, the metabolite is salutaridine. In a more specific embodiment, the first and second enzymes are salutaridine synthase (SAS), and cytochrome P450 reductase (CPR), respectively.
et al. anticipate all of the features of claim 1 such that no special technical feature that makes a contribution over the prior art is shared among Groups I-III.
	Regarding Group IV and species of claim 118, Fossati et al., para. [00154], disclose: In vivo, in opium poppy, salutaridinol 7-O-acetyltransferase (PsSAT) acetylates salutaridinol to salutaridinol-7-O-acetate, which spontaneously rearranges to thebaine at pH 8-9 and to the side product dibenz[d,f]azonine at pH 6-7.” The preceding is understood as disclosing all of the features of claim 118 wherein the spontaneous conversion of salutaridinol-7-O-acetate to thebaine is inherently an Sn2’ reaction.  As such, claim 118 is anticipated by Fossati et al. such that claim 118 does not recite a special technical feature that makes a contribution over the prior art.

Groups I-III and Group IV lack unity of invention because the groups do not share the same or corresponding technical feature.
	Claim 118 (Group IV) is understood as reciting a method that does not employ an enzyme or a genetically engineered cell.  As such, no special technical feature appears to be shared between claim 118 and any of claim 1 (Groups I and II) and claim 106 (Group III).  Further, Fossati et al., para. [00154], disclose: In vivo, in opium poppy, salutaridinol 7-O-acetyltransferase (PsSAT) acetylates salutaridinol to salutaridinol-7-O-acetate, which spontaneously rearranges to thebaine at pH 8-9 and to the side product dibenz[d,f]azonine at pH 6-7.” The preceding is understood as disclosing all of the features of claim 118 wherein the spontaneous conversion of salutaridinol-7-O-acetate to thebaine is inherently an Sn2’ reaction.  As such, claim 118 is anticipated by Fossati et al. such that claim 118 does not recite a special technical feature that makes a contribution over the prior art.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652